DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 18 October 2022.  In view of this communication, claims 1-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 18 October 2022, have been fully considered but are only partially persuasive.
The Applicant’s first argument (page 7 of the Remarks) states that the title and claims have been amended, as suggested in the non-final rejection, in response to the previous objections thereto.  Thus, the objections to the title and the claims have been corrected and are now withdrawn.
The Applicant’s second argument (page 7 of the Remarks) states that the claims have been amended to correct the issues previously raised under 35 U.S.C. 112(b).  Since all of said issues have been corrected by the amendments, said previous grounds of rejection are now withdrawn.
The Applicant’s third argument (pages 8-9 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 102 and 103 are no longer valid in light of the amendments to claims 1 and 8.  The amendment adds new limitations to each claim specifying that the “magnets are permanently aligned” over the entire axial length of the rotor assembly, and that Nakano does not anticipate this limitation because it discloses rotors having multiple sections which are skewed relative to one another.  However, the Applicant’s interpretation of the “rotor assembly”, necessarily including every skewed rotor core of Nakano, is overly narrow.  Since the claims use the transitional phrase “comprising”, they do “not exclude additional, unrecited elements”.  See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Thus, the rotor assemblies recited in the claims, previously cited as element 11 of Nakano, need only include one portion of the total rotor, e.g. element 11a1 shown in figure 4 of Nakano.  Hence, “rotor assembly [11a1]” includes only the top portion of the rotor shown, and its magnets are permanently aligned with each other over the entire axial direction of the rotor assembly.  Thus, this argument is unpersuasive and this interpretation of the “rotor assembly” has been applied to the previous grounds of rejection which are otherwise maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 24 June 2022, 13 October 2022, and 18 October 2022 was/were filed after mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nakano et al. (US 2015/0357892 A1), hereinafter referred to as “Nakano”.
Regarding claim 1, Nakano discloses a rotor assembly [11a1] for an electric motor [10] for an electric vehicle (fig. 1-4; ¶ 0001, 0046-0047, 0127-0130; the rotor assembly includes the upper portion of the rotor shown in figure 4), the rotor assembly [11a1] comprising: 
a rotor core [12] formed from a plurality of rotor sheets [12s] (fig. 3; ¶ 0123), each rotor sheet [12s] having a cross section shape defining a plurality of magnet retaining tabs [12a], the magnet retaining tabs [12a] defining a magnet receiving gap [12c] (fig. 3-4; ¶ 0119-0120); and 
a plurality of magnets [13] shaped to be installed within the magnetic receiving gap [12c] (fig. 3-4; ¶ 0055-0056, 0117-0119),

    PNG
    media_image1.png
    782
    725
    media_image1.png
    Greyscale

wherein, from a bottom surface of the rotor assembly [11a1] to an upper surface of the rotor assembly [11a1], outer edges of the magnets [13] are permanently aligned with each other in a stacking direction of the rotor sheets [12s] (fig. 4; ¶ 0127-0130; the rotor assembly includes the upper portion of the rotor).
Regarding claim 2, Nakano discloses the rotor assembly [11a1] according to claim 1, as stated above, wherein the magnets [13] are shaped to press fittingly engage the magnet receiving gap [12c] defined by the magnet retaining tabs [12a] (fig. 3-4; ¶ 0056).
Regarding claim 3, Nakano discloses the rotor assembly [11a1] according of claim 2, as stated above, wherein the magnets [13] have a trapezoidal shape (fig. 3).
Regarding claim 4, Nakano discloses the rotor assembly [11a1] according to claim 1, as stated above, wherein the plurality of magnetic retaining tabs [12a] define a plurality of magnet receiving gaps [12c] (fig. 3-4; ¶ 0119-0120), and 
wherein the each of the plurality of magnets [13] is positioned in one of the plurality of magnet receiving gaps [12c] (fig. 3-4; ¶ 0055-0056, 0117-0119).
Regarding claim 5, Nakano discloses the rotor assembly [11a1] according of claim 4, as stated above, wherein each rotor sheet [12s] includes a plurality of transverse holes [12b] (fig. 3-4; ¶ 0122).
Regarding claim 6, Nakano discloses the rotor assembly [11a1] according to claim 5, as stated above, wherein the plurality of transverse holes [12b] are equally distributed at angular intervals around each rotor sheet [12s] (fig. 3-4; ¶ 0122). 
Regarding claim 7, Nakano discloses the rotor assembly [11a1] according to claim 6, as stated above, wherein each of the plurality of transverse holes [12b] corresponds to one of the plurality of magnet receiving gaps [12c], such that each transverse hole [12b] is radially aligned with one of the plurality of magnet receiving gaps [12c] (fig. 3-4; each hole is aligned with the circumferential center of a gap/magnet).
Regarding claim 8, Nakano discloses a motor for an electric motor [10] for an electric vehicle (fig. 1-4; ¶ 0001, 0046-0047), the motor comprising: 
a stator assembly [21] (fig. 3; ¶ 0107); 
a motor body [27/28] surrounding the stator assembly [21] and providing mechanical support to the stator assembly [21] (fig. 1; ¶ 0049-0050); 
a rotor assembly [11a1] disposed radially within the stator assembly [21] (fig. 3; ¶ 0117, 0127-0130; the rotor assembly includes the upper portion of the rotor shown in figure 4), the rotor assembly [11a1] comprising: 

    PNG
    media_image2.png
    530
    797
    media_image2.png
    Greyscale

a rotor core [12] formed from a plurality of rotor sheets [12s] (fig. 3; ¶ 0123), each rotor sheet [12s] having a cross section shape defining a plurality of magnet retaining tabs [12a], the magnet retaining tabs [12a] defining a magnet receiving gap [12c] (fig. 3-4; ¶ 0119-0120); and 
a plurality of magnets [13] shaped to be installed within the magnetic receiving gap [12c] (fig. 3-4; ¶ 0055-0056, 0117-0119),
wherein, from a bottom surface of the rotor assembly [11a1] to an upper surface of the rotor assembly [11a1], outer edges of the magnets [13] are permanently aligned with each other in a stacking direction of the rotor sheets [12s] (fig. 4; ¶ 0127-0130; the rotor assembly includes the upper portion of the rotor).
Regarding claim 9, Nakano discloses the motor [10] according to claim 8, as stated above, wherein the magnets [13] are shaped to press fittingly engage the magnet receiving gap [12c] defined by the magnet retaining tabs [12a] (fig. 3-4; ¶ 0056).
Regarding claim 10, Nakano discloses the motor [10] according of claim 8, as stated above, wherein the magnets [13] have a trapezoidal shape (fig. 3).
Regarding claim 11 Nakano discloses the motor [10] according to claim 8, as stated above, wherein the plurality of magnetic retaining tabs [12a] define a plurality of magnet receiving gaps [12c] (fig. 3-4; ¶ 0119-0120), and
wherein each of the plurality of magnets [13] is positioned in one of the plurality of magnet receiving gaps [12c] (fig. 3-4; ¶ 0055-0056, 0117-0119).
Regarding claim 12, Nakano discloses the motor [10] according of claim 11, as stated above, wherein each rotor sheet [12s] includes a plurality of transverse holes [12b] (fig. 3-4; ¶ 0122).
Regarding claim 13, Nakano discloses the motor [10] according to claim 12, as stated above, wherein the plurality of transverse holes [12b] are equally distributed at angular intervals around each rotor sheet [12s] (fig. 3-4; ¶ 0122). 
Regarding claim 14, Nakano discloses the motor [10] according to claim 13, as stated above, wherein each of the plurality of transverse holes [12b] corresponds to one of the plurality of magnet receiving gaps [12c], such that each transverse hole [12b] is radially aligned with one of the plurality of magnet receiving gaps [12c] (fig. 3-4; each hole is aligned with the circumferential center of a gap/magnet).
Regarding claim 18, Nakano discloses the motor [10] according to claim 8, as stated above, wherein the motor [10] further comprises a pair of end shields [28/32], each end shield [28/32] comprising a recess supporting a ball bearing [30/31] supporting an axial shaft [14] extending through the rotor assembly [11a1] (fig. 1; ¶ 0051-0052; the drawing shows a circle inside of a square, commonly used to illustrate a ball bearing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Yamagishi et al. (US 2008/0289226 A1), hereinafter referred to as “Yamagishi”.
Regarding claim 15, Nakano discloses the motor according to claim 8, as stated above.  Nakano does not disclose the details of the stator assembly. 
Yamagishi discloses an electric motor [10] for an electric vehicle (fig. 1-2; ¶ 0074), having a stator assembly [30] comprising a plurality of stator tooth bodies [31/32] angularly arranged to form a circular assembly (fig. 2; ¶ 0094), 
wherein each stator tooth body [31/32] comprises a plurality of stator sheets stacked to form the stator tooth body [31/32], each stator sheet having a T-shaped cross-section (fig. 2; ¶ 0099), and
wherein an electrical coil [38] is positioned around a portion [36a] of each stator tooth body [31/32], the portion [36a] being formed by a central region of the T-shaped cross-section (fig. 2; ¶ 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator assembly of Nakano from a plurality of laminated stator tooth bodies as taught by Yamagishi, in order to reduce eddy currents within the stator thereby reducing core losses (by using a laminated structure) and to reduce manufacturing costs by requiring stamping of individual tooth bodies rather than an entire stator (by using a segmented stator).

    PNG
    media_image3.png
    568
    545
    media_image3.png
    Greyscale

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Bostwick (US 2003/0222519 A1), hereinafter referred to as “Bostwick”.
Regarding claim 16, Nakano discloses the motor according to claim 8, as stated above.  Nakano does not disclose that the motor body [27/28] includes an integrated cooling module.
Bostwick discloses an electric motor for an electric vehicle (fig. 1; ¶ 0023) comprising a motor body [13] including an integrated cooling module [11] (fig. 1-2, 5; ¶ 0023-0024).

    PNG
    media_image4.png
    637
    1036
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the motor body of Nakano having an integrated cooling module as taught by Bostwick, in order to provide efficient cooling of the stator by maximizing heat transfer efficiency while also minimizing the cost (¶ 0002-0003 of Bostwick).
Regarding claim 17, Nakano, in view of Bostwick, discloses the motor according to claim 16, as stated above, wherein Bostwick further discloses that the integrated cooling module [11] comprises: 
a cooling fluid cavity [35] disposed in a sidewall of the motor body [13] (fig. 1-2; ¶ 0024-0025); and 
a pair of refrigerant ports [101/105] communicatively coupled to the cooling fluid cavity [35], the pair of refrigerant ports [101/105] being positioned receive cooling fluid being pumped into and out of the fluid cavity [35] (fig. 5-6; ¶ 0029-0030).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Chassard et al. (WO 2010/037976 A2), hereinafter referred to as “Chassard”.
Regarding claim 19, Nakano discloses the motor [10] according to claim 18, as stated above.  Nakano does not disclose that one of the pair of end shields [28/32] comprises a first electrical connector connected to a first phase of the motor; a second electrical connector connected to a second phase of the motor; a third electrical connector connected to a third phase of the motor; and a fourth electrical connector connected to a center of a star connection of the first, second, and third phases of the motor.
Chassard discloses an electric motor for an electric vehicle comprising a pair of end shields [116/50] (fig. 1-2; ¶ 0003, 0013), wherein one of the pair of end shields [116/50] comprises: 
a first electrical connector [33] connected to a first phase of the motor (fig. 1-2; ¶ 0008, 0021; “50 also has openings 34 for the passage of the outputs 33 of the phases”); 
a second electrical connector [33] connected to a second phase of the motor (fig. 1-2; ¶ 0008, 0021; “50 also has openings 34 for the passage of the outputs 33 of the phases”); 
a third electrical connector [33] connected to a third phase of the motor (fig. 1-2; ¶ 0008, 0021; “50 also has openings 34 for the passage of the outputs 33 of the phases”); and 
a fourth electrical connector [33] connected to a center of a star connection of the first, second, and third phases of the motor (fig. 1-2; ¶ 0008, 0021; “50 also has openings 34 for the passage of the outputs 33 of the phases”; ¶ 0356-0357; a fourth connector can be added for “the neutral point when the phase outputs are connected in star”).

    PNG
    media_image5.png
    652
    586
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement one end shield of Nakano having the electrical connectors as taught by Chassard, in order to provide power to the windings while securing and protecting the connectors and electronic components of the motor.
Regarding claim 20, Nakano, in view of Chassard, discloses the motor according to claim 19, as stated above, wherein the motor [10] further comprises an angular position sensor [125] configured to determine a relative position of the rotor assembly [11a1] and the stator assembly [21] (fig. 1; ¶ 0072-0074) and provide power signals associated with each of the first phase, the second phase and the third phase of the motor [10] (¶ 0104).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Faulhaber et al. (US 2019/0036384 A1) discloses a laminated rotor core having surface mounted magnets held on via dovetail projections, and a plurality of circumferentially spaced openings extending axially through the core, each opening corresponding to one of the magnets.
Rogginger et al. (US 2018/0123409 A1) discloses an electrical machine having an external stator surrounded by a housing, wherein the housing includes an integrated cooling module with a fluid cavity and a pair of refrigerant ports.
Morishita et al. (US 2012/0038168 A1) discloses a laminated rotor core having surface mounted magnets held on via dovetail projections, and a plurality of circumferentially spaced openings extending axially through the core, each opening corresponding to one of the magnets.
Jayasoma et al. (US 2012/0133229 A1) discloses a laminated rotor core having surface mounted magnets held on via dovetail projections, and a plurality of circumferentially spaced openings extending axially through the core, each opening corresponding to one of the magnets. 
Nakano et al. (US 2010/0244605 A1) discloses a motor comprising a laminated rotor core having surface mounted magnets held on via dovetail projections, and a segmented stator having a plurality of T-shaped tooth bodies forming a circular assembly.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834